Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 6/25/2021 are acknowledged.  Claims 16-19 and 21-36 are pending.


Allowable Subject Matter
Claims 16-19 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The claimed method is the method of using the apparatus of application 15/157,952 now US 10,702,619.  The preliminary amendment introduced in method form the allowable subject matter previously identified in 15/157,952.  The claimed methods are allowable for at least the same reasons.  
	The reasons for allowance in that application are reproduced below.  
The closest prior art is the combination of Nguyen et al., Lewis et al., and Experimental Biosciences (as previously discussed in application 15/157952 final rejection dated 8/13/2019).  The combination does not teach that the control is programmed to determine the concentration based on the measured concentration of a reaction product that is sodium hydroxide (claims 1 and 21).  The combination also does not teach that the reagent reservoir contains a reagent solution that reacts with the disinfectant to form sodium hydroxide.  The prior art as a whole, while teaching using a reagent solution to create a reactant product whose concentration is measured and then used to determine the disinfectant concentration, does not teach doing so using a reagent that produces sodium hydroxide as the reactant product specifically.  Thus there is no motivation or suggestion to program the control as claimed or to provide such a reagent in the reservoir of the device.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799